Citation Nr: 0013230	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  94-14 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

Entitlement to service connection for a bilateral shoulder 
condition, claimed as residuals of a fracture of the 
collarbone with bilateral shoulder pain.  

Entitlement to a compensable rating for residuals of a 
fracture of the left ankle.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active service from June 1970 to July 1991.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC, in April 
1992 which granted service connection for residuals of a left 
ankle fracture, assigning a noncompensable evaluation, and 
denied service connection for residuals of a fracture of the 
collarbone with bilateral shoulder pain.  

In August 1996, a hearing was held at the Board before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  There is no medical evidence whatsoever that the veteran 
had a bilateral shoulder condition in service or that any 
current shoulder condition is due to an injury or disease 
incurred in or aggravated by service.  The claim for service 
connection for a bilateral shoulder condition is not 
plausible.  

2.  The medical evidence shows that residuals of a fracture 
of the left ankle are manifested by minimal, non-painful 
limitation of motion of the ankle.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a bilateral shoulder 
condition, claimed as residuals of a collarbone fracture with 
bilateral shoulder pain, is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The criteria for a compensable rating for residuals of a 
fracture of the left ankle were not met at any time since the 
veteran's separation from service.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
Code 5271 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show that the veteran sustained a 
fracture of his left ankle in 1970 during service.  The 
records indicate that the fracture healed well.  The 
remainder of the service medical records, including the 
report of the veteran's separation examination, are 
completely negative for any complaints or abnormal clinical 
findings regarding the left ankle.  The service medical 
records are also completely devoid of any reference to a 
collarbone fracture, either during service or before service.  
In addition, the records do not mention any complaints of 
pain or any abnormal clinical findings in the area of either 
shoulder at any time during service.  

A VA compensation examination was conducted in November 1991.  
The examiner reported that the left ankle was nontender.  
Eversion, inversion, dorsiflexion, and plantar flexion were 
all noted to be normal.  The examiner indicated that there 
was no residual abnormality due to the 1972 [sic] left ankle 
fracture.  

The veteran testified at a personal hearing in Washington, 
DC, before the undersigned Member of the Board in August 
1996.  He stated that he had fractured his collarbone twice 
in childhood (both fractures, he believed, on the left side).  
He reported that he developed bilateral shoulder pain, which 
he attributed to the collarbone fractures, beginning in 
approximately 1981.  The veteran denied having sustained any 
injury to his shoulders in service, although he indicated 
that strenuous use might have precipitated the shoulder pain.  
He stated that the pain would come and go, returning about 
once a month.  He reported that physicians had evaluated the 
pain in service, but had felt that there wasn't anything they 
could do for it.  Regarding his left ankle, the veteran 
testified that he felt that he had limited movement in the 
ankle compared to before the fracture and that he had 
periodic pain in the ankle.  He denied having any swelling in 
the left ankle, but he indicated that he seemed to twist that 
ankle more than the right.  He also stated that the symptoms 
he experienced in his left ankle had not changed appreciably 
since his separation from service.  

Another VA orthopedic examination was conducted in February 
1997.  At that time, the veteran complained of intermittent 
pains about both shoulders and the left ankle.  He reported 
that his shoulders would be symptomatic approximately 3-4 
times per year, with each attack lasting approximately 3-4 
weeks.  He stated that he had a constant sense of weakness in 
his left ankle.  The veteran denied any ankle swelling and 
indicated that he would take aspirin for relief.  On 
examination, there was no swelling, redness, tenderness, or 
deformity about either shoulder joint.  Range of motion of 
both shoulders was described as good and asymptomatic.  
Elevation of each shoulder was possible to approximately 130 
degrees.  The veteran was able to raise his fist to the 
thoracolumbar area and to the occipital area on internal 
rotation without difficulty.  Hand grasp was reportedly good 
at 3-4+ bilaterally.  The examiner indicated that there was 
no left ankle swelling.  Dorsiflexion of the ankle was 
possible to approximately 30 degrees, with plantar flexion to 
approximately 50 degrees.  There was mild tenderness about 
the left deltoid ligament.  Subtalar motion was reported to 
be good and asymptomatic.  There was approximately 30 degrees 
of subtalar motion on each side.  The listed diagnoses were 
chronic, recurrent bursitis of both shoulders and possible 
early degenerative arthritis of the left ankle.  X-rays of 
both shoulders, the left tibia and fibula, and the left ankle 
reportedly showed no significant osseous, joint, or soft 
tissue abnormality.  

The Board Remanded the case in December 1997 in order to 
obtain an orthopedic examination that specifically addressed 
the question of functional impairment due to the service-
connected left ankle disability and to request a medical 
opinion as to the diagnosis and etiology of any current 
bilateral shoulder condition.  

In May 1999, a VA examination was conducted, apparently by a 
general medical examiner.  Regarding his shoulders, the 
veteran stated that the pain would come and go and usually 
lasted about a week.  He indicated that he rarely took 
aspirin or other over-the-counter pain medication for his 
shoulders.  The veteran also reported recurrent left ankle 
pain.  He noted that it did not interfere with his ability to 
work.  On examination of the veteran's shoulders, there was 
no swelling, tenderness, or deformity.  Range of motion of 
the right shoulder was reported to be 150 degrees of flexion, 
0 degrees of extension, 140 degrees of abduction, 0 degrees 
of adduction, 90 degrees of external rotation, and 70 degrees 
of internal rotation.  For the left shoulder, flexion was 
possible to 110 degrees, extension to 0 degrees, 80 degrees 
of abduction, 0 degrees of adduction.  External rotation of 
the left shoulder was accomplished to 40 degrees, with pain 
at the extreme of motion, and internal rotation was possible 
to 80 degrees.  On evaluation of the veteran's left ankle, 
there were no tenderness to palpation, no swelling, and no 
deformities.  Dorsiflexion was possible to 30 degrees and 
plantar flexion was accomplished to 40 degrees.  Subtalar 
motion was noted to be good.  The diagnoses listed by the 
examiner were history of recurrent bilateral shoulder pain 
(the examiner stated that no etiology had been established) 
and history of recurrent post-fracture left ankle pain.  The 
examiner indicated that an orthopedic examination would be 
obtained.  The veteran did not report for that examination, 
however.  

The RO later returned the case to the orthopedic examiner who 
had examined the veteran in 1997 for an opinion regarding the 
etiology of the bilateral shoulder condition, pursuant to the 
Board's Remand.  In December 1999, the examiner submitted an 
addendum indicating that no etiology of the veteran's 
symptoms was uncovered and that that diagnosis had been made 
based on his symptoms.  

Analysis 

Service connection for a bilateral shoulder condition 

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Satisfactory 
lay or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must justify a belief by a 
fair and impartial individual' that the claim is plausible."  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Only the evidence in 
support of the claim is to be considered in making that 
determination and, generally, a presumption of credibility 
attaches to that evidence.  Epps v. Brown, 9 Vet. App. 341, 
343-44 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

The Board notes that the veteran has attributed his bilateral 
shoulder pain, which he claims began during service, to the 
collarbone fractures that he sustained as a child.  None of 
the medical evidence attributes his shoulder pain to previous 
collarbone fractures.  In fact, there is no medical evidence 
of record that the veteran sustained such fractures.  More 
importantly, the most recent VA examiner specifically could 
not identify an etiology for his current shoulder disability, 
bursitis.  The veteran's lay testimony regarding the nexus 
between his shoulder pain and the collarbone fractures is 
entitled to no probative weight.  Espiritu.  

Additionally, despite the veteran's hearing testimony, there 
is no documentation in the service medical records that he 
expressed any complaints of shoulder pain during service.  
Neither is there any medical evidence of any shoulder 
disorder during service.  Moreover, there is no medical 
evidence whatsoever tending to show any nexus between his 
current bilateral shoulder disorder and any injury or disease 
in service.  Accordingly, the Board finds that the second and 
third criteria for a well grounded claim as set forth by the 
Court in Caluza are not met.  Therefore, the claim for 
service connection for a bilateral shoulder condition, 
claimed as a residual of collarbone fractures, is not 
plausible.  

In the absence of a plausible claim for service connection, 
the veteran's claim is denied.  

Compensable rating for residuals of a left ankle fracture 

In general, an allegation of greater disability is sufficient 
to establish a well-grounded claim seeking a higher rating.  
Drosky v. Brown, 10 Vet. App. 251 (1997).  The Board finds 
that the veteran's claim is well grounded.  In addition, 
there is no indication that there are additional, unsecured 
records that would be helpful in this case.  Therefore, the 
Board has no further duty to assist the veteran in developing 
his claim.  38 U.S.C.A. § 5107(b).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for residuals of the veteran's left ankle fracture.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted the 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  In 
this case, the RO assigned a noncompensable rating for the 
residuals of the veteran's left ankle fracture, effective 
from August 1991.  Inasmuch as that rating was assigned as 
the initial rating for the disability, the Board will 
evaluate the level of impairment due to the disability 
throughout the entire period, considering the possibility of 
staged ratings, as provided by the Court in Fenderson.  

Marked limitation of ankle motion warrants a 20 percent 
rating.  A 10 percent evaluation is to be assigned for 
moderate limitation of motion.  Code 5271.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  Normal ankle dorsiflexion is 
from 0 degrees to 20 degrees and normal ankle plantar flexion 
is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

In the absence of ankylosis and subastragalar impairment, as 
in this case, Code 5271 is the only pertinent diagnostic 
code.  

The veteran's main complaint seems to be weakness in his left 
ankle.  In this regard, the Board previously Remanded the 
case to obtain a medical opinion concerning functional 
impairment due to the left ankle disability, to include any 
noted weakness, and such an examination was scheduled.  But 
the veteran failed to report for the examination by an 
orthopedic consultant.  The Board would point out that the 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

In this case, information regarding functional impairment, 
including that due to the veteran's claimed ankle weakness, 
would have been obtained by the orthopedic examination for 
which the veteran failed to report.  The provisions of 
38 C.F.R. § 3.655 (1999) require that when a claimant fails 
to report for a scheduled examination in connection with an 
original claim (here, evaluating the service-connected ankle 
disability pursuant to Fenderson), the claim shall be rated 
based on the evidence of record.   Therefore, the Board will 
consider the veteran's claim based on the evidence of record.  
Unfortunately, the medical evidence that is of record 
reflects only evaluation of range of motion of the left 
ankle.  

Although the veteran testified at his hearing that he felt 
that motion of his left ankle was limited, the clinical 
evidence has not demonstrated any significant limitation of 
motion.  Further, he has not complained of any painful 
motion-only some periodically recurring ankle pain-and no 
examiner has noted any.  In addition, he testified that his 
ankle symptoms had remained stable since his separation from 
service.  

In the absence of evidence of any significant limitation of 
ankle motion, either mechanical or due to pain, at any time 
since the veteran's separation from service, the Board finds 
that the criteria for a compensable rating for residuals of a 
fracture of the left ankle have not been met since the 
veteran's separation from service under the provisions of any 
applicable diagnostic code.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Therefore, the Board concludes that a compensable rating for 
residuals of a left ankle fracture is not warranted.  


ORDER

Lacking a well grounded claim, service connection for a 
bilateral shoulder condition, claimed as residuals of a 
fracture of the collarbone with bilateral shoulder pain, is 
denied.  

A compensable rating for residuals of a left ankle fracture 
is denied.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

